Case: 20-40091     Document: 00515922614         Page: 1     Date Filed: 07/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    July 1, 2021
                                  No. 20-40091
                                                                  Lyle W. Cayce
                               Conference Calendar                     Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Deandre Marker Adams,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:18-CR-131-14


   Before Higginbotham, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Deandre Marker Adams has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011).   Adams has filed a response and has moved for the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40091      Document: 00515922614          Page: 2    Date Filed: 07/01/2021




                                    No. 20-40091


   appointment of substitute counsel. That motion is DENIED. See United
   States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998). To the extent Adams
   alleges his trial counsel rendered ineffective assistance, the record is not
   sufficiently developed to allow us to make a fair evaluation of this claim; we
   therefore decline to consider the claim without prejudice to collateral review.
   See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Adams’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.    Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                          2